DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 14-15 are pending wherein claim 14 is amended and claims 1-13 have been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "having an increased 900⁰C creep life" in claim 14 is a relative phrase which renders the claim indefinite.  The phrase "having an increased 900⁰C creep life" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which alloys this is in reference to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wukusick et al. (US 6,074,602). 
In regard to claim 14, Wukusick et al. (‘602) discloses a method for producing a heat-resistant nickel-base alloy using a nickel-base alloy, the method comprising: heating a directionally solidified (cast) to a temperature of 2385 to 2395⁰F (1307-1312⁰C) for two hours to achieve solutioning of at least 95% of the γ’ followed by cooling to 2000⁰F (1093⁰C) at 100⁰F/minute minimum, furnace cool to 1200⁰F in 60 minutes or less (13.33 ⁰F/minute or more) an intermediate age at 2025 to 2075⁰F (1107 to 1135⁰C) for 4 hours and a final age at 1625 to 1675⁰F (885 to 912⁰C) for 16 hours and thereafter furnace cooling to room temperature (columns 2 and 6).Wukusick et al. (‘602) further discloses wherein the nickel base alloy would have compositions relative to that of the instant invention as set forth below (Table 1). 
Element
Instant Claim
(mass percent)
Wukusick et al. (‘602)
(weight percent)
Overlap
Co
5 – 12 
5 – 10 
5 – 10 
Cr
5 – 12 
5 – 10 
5 – 10 
Mo
0.5 – 3.0 
0 – 2 
0.5 – 2 
W
3 – 6 
3 – 10 
3 – 6 
Al
5.5 – 7.2 
5 – 7 
5.5 – 7 
Ti
1.0 – 3.0 
0 – 2 
1 – 2 
Ta
1.5 – 6.0 
3 – 8 
3 – 6 
Re
0 – 2.0 
0 – 6 
0 – 2 
C
0.01 – 0.20 
0 – 0.07 
0.01 – 0.07 
Ni
Balance
Balance
Balance


prima facie obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of cobalt, chromium, molybdenum, tungsten, aluminum, titanium, tantalum, rhenium and carbon from the amounts disclosed by Wukusick et al. (‘602) because Wukusick et al. (‘602) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “wherein, a parameter P1 defined by Equation (1) by the content (mass%) of each component is taken to be a second-phase shape parameter P1, and a content of each component of the Ni-base alloy is set such that the second-phase shape parameter P1 is in a range of from -0.4 to -0.24, 
	P1 = 1.2 – 0.0036 x [%Co] – 0.023 x (%Cr] – 0.072 x [%Mo} – 0.029 x {%W] – 0.12 x [%Al] – 0.072 x {%Ti] – 0.014 x [%Ta] – 0.06 x [%Re] – 0.13 x [%C] ….(1)” in claim 14, Wukusick et al. (‘602) discloses alloys such as one 6 weight percent cobalt, 6 weight percent chromium, 1 weight percent molybdenum, 5 weight percent tungsten, 7 weight percent aluminum, 1 weight percent titanium, 4 weight percent tantalum, 2 weight percent rhenium and 0.05 weight percent carbon would have a P1 of -0.2711, which is within the range of -0.4 to -0.24. 
	With respect to the recitation “a density of the heat-resistant Ni-base alloy being less than 8.5 g/cm3” in claim 14, Wukusick et al. (‘602) discloses a substantially similar composition made by the same process and therefore the same or a substantially similar density would be expected. MPEP 2112.01 I. 
	With respect to the recitation “having an increased 900⁰C creep life” in claim 14, Wukusick et al. (‘602) discloses a substantially similar process applied to a substantially similar composition and 
	In regard to claim 15, Wukusick et al. (‘602) discloses wherein the alloys would be made into blades for turbines (column 1). 

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues the rejection must be withdrawn because Wukusick et al. (‘602)  does not teach or suggest each and every element of the claims and such suitable conditions are that the solution heat treatment, the stabilization heat treatment, and the aging heat treatment are carried out under conditions such that an having an increased 900⁰C creep life would be achieved. 
	In response, the Examiner notes that since Wukusick et al. (‘602) discloses a substantially similar composition and processing and therefore an alloy having an increased 900⁰C creep life would b expected from following the steps set forth by Wukusick et al. (‘602). Additionally, the Examiner notes that “increased 900⁰C creep life” would be a relative phrase that would render the claims indefinite for the reasons as set forth above. 
	Second, the Applicant primarily argues that none of the series I and/or II alloys disclosed by Wukusick et al. (‘602) fall within the scope of the present claims and only 831 of the series III alloys falls within the scope of the claims in terms of its compositional elements and its P1 (i.e., the P1 for alloy being -0.2795) and the processes disclosed by Wukusick et al. (‘602) does not fall within the scope of the claims because the claims require different conditions than disclosed by Wukusick et al. (‘602).
	In response, the Examiner notes that while alloy 831 would appear to be within the claimed P1 parameter range of -0.24 to 0.4, applicant’s argument is in reference to a single example alloy and does not address the broad disclosure of the reference. Disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II. 
	Third, the Applicant primarily argues that even if the skilled artisan attempts to achieve the claimed subject matter, one skilled in the art would have to select the single relevant alloy (i.e., alloy 831) from the 36 exemplary alloys provided by Wukusick et al. (‘602) and then somehow figure out how to apply the different methods disclosed by Wukusick et al. (‘602) to achieve an increased 900⁰C creep life and Applicant argues that one skilled in the art would not reasonably take such a circuitous route to the claimed subject matter, absent hindsight provided in the Applicant’s disclosure. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796